                       1    MORRISON & FOERSTER LLP
                            Joshua Hill, Jr.
                       2    Christine Y. Wong
                            425 Market Sti·eet
                       3    San Francisco, CA 94105
                            Tel: (415) 268-7000
                       4    Fax: (415) 268-7522
                       5    Proposed Special Regulatory Counselfor Debtors
                            and Debtors in Possession
                       6

                       7

                       8                             UNITED STATES BANKRUPTCY COURT
                       9                             NORTHERN DISTRICT OF CALIFORNIA
                      10                                      SAN FRANCISCO DIVISION
                       11

                      12                                                      Bankmptcy Case
Q.
                                                                              No. 19-30088 (DM)
..J
..J
              V")
              0        13   In re
 �ll�
.... l:l <            14    PG&E CORPORATION,
                                                                              Chapter 11
 t
 G,)
 0
       C/.)
        ...
        G,)
              u  �                                                            (Lead Case)
                      15            - and-
�
 C �
    "'·-g
[.,��
                                                                              (Jointly Administered)
                            PACIFIC GAS AND ELECTRIC
·1: � �f!             16
 0
       V")


 I-            t::=
               "'
                            COMPANY,                                          DECLARATION OF JANET LODUCA IN
                      17                                                      SUPPORT OF APPLICATION OF
 0

::;;          C/.)
                                                   Debtors.                   DEBTORS PURSUANT TO 11 U.S.C. §
                      18                                                      327(A) AND FED. R. BANKR. P. 2014(A)
                            □ Affects PG&E Corporation                        AND 2016 FOR AUTHORITY TO
                      19    □ Affects Pacific Gas and Electi·ic Company       RETAIN AND EMPLOY MORRISON &
                            � Affects both Debtors                            FOERSTER LLP AS SPECIAL
                      20                                                      REGULATORY COUNSEL FOR THE
                            * All papers shall be filed in the Lead Case,     DEBTORS EFFECTIVE AS OF THE
                      21    No. 19-30088 (DM).                                PETITION DATE
                      22                                                      Date: June 12, 2019
                                                                              Time: 9:30 a.m. (Pacific Time)
                      23                                                      Place: United States Bankmptcy Comi
                                                                                     Comiroom 17, 16th Floor
                      24                                                             San Francisco, CA 94102
                      25                                                      Objection Deadline: June 5, 2019
                                                                                                 4:00 p.m. (Pacific Time)
                      26
                      27

                      28


                      Case: 19-30088     Doc# 2195       Filed: 05/22/19    Entered: 05/22/19 17:45:18    Page 1 of
                                                                      4
                           1          Pursuant 28 U.S.C. § 1746, I, Janet Loduca, hereby declare as follows:

                           2          I am the Senior Vice President and Interim General Counsel of PG&E Corporation

                           3   (“PG&E Corp.”). In my current role, I am responsible for supervising outside counsel and

                           4   monitoring and managing legal fees and expenses.

                           5          On January 29, 2019 (the “Petition Date”), PG&E Corp. and Pacific Gas and Electric

                           6   Company (the “Utility”), as debtors and debtors in possession (collectively, “PG&E” or the

                           7   “Debtors”) each commenced with this Court a voluntary case under chapter 11 of title 11 of the

                           8   United States Code (the “Bankruptcy Code”). I submit this Declaration pursuant to section

                           9   327(e) of Title 11 of the United States Code (the “Bankruptcy Code”) and Rules 2014(a) and

                          10   2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and the Local

                          11   Bankruptcy Rules of the United States Bankruptcy Court for the Northern District of California

                          12   (the “Local Bankruptcy Rules”) in support of the Application of Debtors Pursuant to 11 U.S.C.
Morrison & Foerster LLP




                          13   § 327(e) and Fed. R. Bankr. P. 2014(a) and 2016 for Authority to Retain and Employ Morrison &
San Francisco, CA 94105
   425 Market Street




                          14   Foerster LLP as Special Regulatory Counsel for the Debtors Effective as of the Petition Date

                          15   (the “Application”),1 filed contemporaneously herewith.

                          16          This Declaration is provided pursuant to Paragraph D.2 of the U.S. Trustee Guidelines for

                          17   Reviewing Applications for Compensation and Reimbursement of Expenses Filed under 11 U.S.

                          18   C. § 330 by Attorneys in Larger Chapter 11 Cases, effective November 1, 2013 (the “Fee

                          19   Guidelines”). Except as otherwise indicated herein, the facts set forth in this Declaration are

                          20   based upon my personal knowledge, information provided to me by the Debtors’ employees or

                          21   advisors, or my opinion based upon knowledge and experience as Senior Vice President and

                          22   Interim General Counsel. I am authorized to submit this Declaration on behalf of the Debtors.

                          23          Since January 2018, Morrison & Foerster has advised the Debtors in connection with

                          24   certain ongoing governmental investigations (collectively, the “Special Counsel Matters”),

                          25   including the California Public Utility Commission’s investigation into the Debtors’ involvement

                          26

                          27          1
                                        Capitalized terms used but not otherwise defined herein shall have the meanings ascribed
                               to them in the Application.
                          28
                                                                               2
                          Case: 19-30088    Doc# 2195     Filed: 05/22/19     Entered: 05/22/19 17:45:18       Page 2 of
                                                                       4
                           1   with recent wildfires in Northern California. As a result of its prepetition representation of the

                           2   Debtors, Morrison & Foerster has acquired familiarity with the Debtors’ operations generally, as

                           3   well as in-depth knowledge of the facts and circumstances specific to the Special Counsel

                           4   Matters.

                           5            Morrison & Foerster has confirmed to me that the Firm does not vary its billing rates or

                           6   the material terms of an engagement depending on whether such engagement is a bankruptcy or a

                           7   non-bankruptcy engagement. Morrison & Foerster has advised me that its current customary U.S.

                           8   hourly rates are $750.00 to $1,500.00 for partners and counsel, $510.00 to $850.00 for associates,

                           9   and $255.00 to $460.00 for paraprofessionals. As set forth in the Application, Morrison &

                          10   Foerster has agreed to provide the Debtors with billing rate and volume discounts for the work it

                          11   performs in connection with the Special Counsel Matters. It is my understanding that Morrison &

                          12   Foerster reviews and adjusts its billing rates annually, typically on or around January 1st of each
Morrison & Foerster LLP




                          13   year. Morrison & Foerster has advised me that it will inform the Debtors of any adjustment to its
San Francisco, CA 94105
   425 Market Street




                          14   existing rate structure.

                          15            I am informed by Morrison & Foerster that its attorneys’ billing rates are aligned each

                          16   year to ensure that its rates are comparable to the billing rates of its peer firms. To the extent that

                          17   there is any disparity in such rates, however, I nevertheless believe that Morrison & Foerster’s

                          18   retention by the Debtors is warranted in these cases for the reasons set forth in the Application.

                          19            I understand that Morrison & Foerster’s fees and expenses will be subject to periodic

                          20   review on a monthly, interim, and final basis during the pendency of these Chapter 11 Cases by,

                          21   among other parties, a fee examiner or fee committee (if appointed), the Office of the United

                          22   States Trustee and the Debtors, and in accordance with the terms of the Bankruptcy Code, the

                          23   Bankruptcy Rules, the Bankruptcy Local Rules, and any orders of the Court governing the

                          24   procedures for approval of interim compensation of professionals retained in these Chapter 11

                          25   Cases.

                          26            As Senior Vice President and Interim General Counsel, I supervise and manage legal fees

                          27   and expenses incurred by the Debtors’ outside counsel. Either I or a senior lawyer in our legal

                          28   department reviews the Debtors’ outside counsel invoices and authorizes all legal fees and
                                                                                 3
                          Case: 19-30088     Doc# 2195      Filed: 05/22/19     Entered: 05/22/19 17:45:18         Page 3 of
                                                                         4
                      1    expenses prior to the payment of such fees to outside counsel. In so doing, I assure that all
                     2     requested fees and expenses are reasonable and coITespond with necessaiy or beneficial services

                      3    rendered on behalf of the Debtors and their estates. The aforementioned review and approval
                      4   process does not differ when the Debtors employ outside counsel for non-bankrnptcy matters.

                     5    Moreover, MoITison & Foerster has info1med me that the Debtors will be provided with the
                     6    opportunity to review all invoices and request adjustments to such invoices to the extent that the

                     7    Debtors dete1mine that such adjustments ai·e necessaiy and appropriate, which requests will be

                      8    carefully considered by MoITison & Foerster.
                     9            I declai·e under penalty of pe1jmy that, to the best of my knowledge and after reasonable
                     10   inquiiy, the foregoing is trne and coITect.
                     11

                     12
..J         V)
            0        13   Dated: May 22, 2019

                                                                         � ()cJ__
..J
t id\
t; b <               14
t�u   Q)       A
                                                                    Janet Loduca
          8
Q
i;.. �
«I                   15                                             Senior Vice President & Interim General Counsel
=
      !i!   .!!,l
      ::E g                                                         PG&E Co1poration
·1: � �              16
Q V)         "'



Q            fa
            Cl)
                     17
                     18
                     19
                    20

                    21
                    22

                    23
                    24
                    25

                    26
                    27

                    28
                                                                           4
                    Case: 19-30088      Doc# 2195      Filed: 05/22/19    Entered: 05/22/19 17:45:18      Page 4 of
                                                                    4
